Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Improper Subject Matter
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 provide for the use of roflumilast, but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. 
A claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Furthermore, a claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
A single claim which recites both a product and method steps of using that product is indefinite under 35 USC 112, second paragraph. See Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). Id. At 1551.
Claims 5-6 recite both a product (“roflumilast”) and a process (as reflected in the phrase “use of roflumilast… for the treatment of disorders”). Claims 5-6 are thus rejected as follows as the claims are not directed to neither a “process” or a “product” exclusively:

1) Claims 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

2) Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-10, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Claim 3 recites 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by 5712298 to Amschler.    Amschler discloses a topically applicable pharmaceutical preparation (abstract; col 13, lines 4-13) comprising roflumilast (a PDE 4 inhibitor ) (Compound 5: col 9, lines 40-41) together with one or more pharmaceutical carriers and/or excipients suitable for tropical administration (col 13, lines 1-3), where the active pharmaceutical ingredient is roflumilast (Compound 5: col 9, lines 40-41).  ).   Amschler teaches that roflumilast is a compound 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Examples, Figure 1).  An exemplified compound is roflumilast, wherein R1 = difluoromethoxy, R2 = cyclopropylmethoxy and R3 = 3,5-dichloropyrid-4-yl (col 9, lines 40-41).    The formulation may be used for topical administration to the eye (col 11, line 42).   Pharmaceutical excipients which may be used to make the topical formulations are known and familiar to a person skilled in the art (col 12 line 25-52), and examples include ointments, creams, gels and pastes (a semisolid dosage form) (col 13, lines 1-3).   Amschler teaches method for treating a patient suffering from diseases including a dermatosis, such as psoriasis (vulgaris) atopic eczema, and diseases of the eye, comprising topically administering to said patient in need thereof a therapeutically effective and pharmacologically suitable amount of a topical pharmaceutical preparation of roflumilast (col 12, line 61 to col 13, line 3).  Amschler further discloses a method for treating a patient suffering from an acute or chronic airway disorder, such as bronchitis, allergic bronchitis, or bronchial asthma (diseases regarded as treatable or preventable through use of PDE 4 inhibitors) (col 11, lines 57-59), comprising administering to said patient in need thereof a therapeutically effective and pharmacologically suitable amount of the same compound (col 12, line 61 to col 13, line 3).     Amschler teaches compositions in the form of ointments, creams, gels and pastes (a semisolid dosage form) (see col 13, lines 1-3).  Amschler teaches that appropriate . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1-6 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7175854. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims.  The patent claims are directed to a topically applicable pharmaceutical preparation in . 

Claim 1-6 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9205044. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims.  The patent claims are directed to a topically applicable pharmaceutical preparation, which is a clear solution, comprising an active ingredient in a therapeutically effective and pharmacologically acceptable amount and alkoxylated fat, where the active ingredient is selected from the group consisting of roflumilast, salts of roflumilast, the N-oxide of the pyridine residue of roflumilast or salts thereof and poloxamer 188.  This anticipates the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
November 6, 2021